cc ebeo br1 - plr-119989-98 date internal_revenue_service index no number release date employer plan trust trustee dear this is in reply to your letter dated date and subsequent correspondence on behalf of the above employer requesting a ruling on the federal tax consequences of employer’s deferred_compensation plan the plan and related trust under sec_457 of the internal_revenue_code employer is represented to be an eligible_employer within the meaning of sec_457 of the code the plan is intended to be an eligible_deferred_compensation_plan to which sec_457 applies employer previously received a private_letter_ruling with respect to the plan on date the plan was subsequently amended and employer requests a ruling stating that the plan is in compliance with sec_457 as amended by the small_business job protection act of under the plan an employee participant may elect to defer compensation that would otherwise have been received for services to the employer until retirement death or separation_from_service with the employer or until the occurrence of an unforeseeable_emergency the election to defer compensation must be made prior to the month for which the compensation is earned the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant’s last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch- up provision are within the limitations set out in sec_457 of the code a participant or his beneficiary may elect the manner in which his deferred amounts will be distributed subsequent to the participant’s separation_from_service and prior to the date benefits would commence under the plan the participant may make one election which shall be irrevocable to determine when benefits will be distributed or to change a previous election made prior to separation_from_service payout options include a lump sum cash payment and monthly quarterly semiannual or annual installments made in substantially equal payments the manner and time of benefit payout must meet the distribution_requirements of sec_457 and sec_401 of the code if the participant or his beneficiary fails to make a timely election concerning distribution of the deferred amounts benefits shall be paid at the time and in the manner prescribed by the plan deferrals under the plan will be held in a_trust pursuant to the written trust agreement between employer and the trustee for the sole and exclusive purpose of providing benefits to participants or their beneficiaries all salary deferral contributions shall be delivered to the trustee as soon as reasonably practicable the trust is represented to be a valid trust under state law the interest of a participant in his account established by the plan are not subject_to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment the plan provides that payments to an alternate_payee pursuant to a domestic_relations_order shall begin no earlier and no later than the distribution dates applicable to the participant under the plan upon the receipt of a plan certified domestic_relations_order a portion of the participant’s account as determined under the plan certified domestic relation order shall be segregated in an account maintained on behalf of the alternate_payee sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as a severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of a participant’s property due to casualty or other similar extraordinary an unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 based upon the provisions of the plan and the trust agreement summarized above we conclude as follows the plan is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 amounts of compensation deferred under the plan including any income attributable to the deferred_compensation will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date this ruling is issued if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the employer and its employees sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure
